Citation Nr: 1038244	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to service connection for testicular cancer.

3.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.

4.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for testicular cancer.

5.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for polyneuropathy of the extremities.

6.  Entitlement to special monthly compensation (SMC) for 
anatomical loss of a creative organ.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1975 to February 
1990; his military occupational specialties included chemical 
operations specialist.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  
The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C. in 
June 2010, and a transcript of the hearing is of record.

Effective March 2001, the Veteran is in receipt of a total 
disability evaluation based on individual unemployability.

The Veteran's original claim for specially adapted housing or a 
special home adaptation grant was denied by rating decision in 
February 2002.  The Veteran was notified of the denial later in 
February 2002 and he did not timely appeal.  The Veteran 
subsequently attempted to reopen his claim for specially adapted 
housing or a special home adaptation grant in February 2004, 
which was denied by the RO in January 2007.  He timely appealed.  

The January 2008 Statement of the Case treats the issue of 
entitlement to specially adapted housing or a special home 
adaptation grant on a de novo basis.  However,  even if the RO 
determined that new and material evidence was presented to reopen 
the claim for specially adapted housing or a special home 
adaptation grant under the provisions of 38 U.S.C. Chapter 21, 
such is not binding on the Board, and the Board must first decide 
whether evidence has been received that is both new and material 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening 
is unlawful when new and material evidence has not been 
submitted).  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The medical evidence on file reveals that testicular cancer was 
diagnosed and treated in early 2002.  According to an October 
2007 statement from a VA physician, there was a possibility that 
the Veteran's wearing of a chemical suit with charcoal was 
responsible for his testicular cancer.  However, this physician 
did not provide any medical rationale for this opinion.  
Consequently, additional action must be taken prior to Board 
adjudication of the issue of service connection for testicular 
cancer.  

The issues of entitlement to SMC for anatomical loss of a 
creative organ, entitlement to automobile and adaptive equipment 
or adaptive equipment only, entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for testicular cancer, and 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for polyneuropathy of the extremities are inextricably 
intertwined with the issue of entitlement to service connection 
for testicular cancer and therefore cannot be adjudicated until 
the issue of service connection for testicular cancer is 
resolved.  

Additionally, with respect to the new and material issue on 
appeal, a March 2006 decision by the United States Court of 
Appeals for Veterans Claims (Court) has expanded the information 
that must be provided to a claimant seeking to reopen a 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 
9 (2006).
In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the claimant 
of the evidence and information that was necessary to reopen the 
claim and notifying the claimant of the evidence and information 
that was necessary to establish entitlement to the underlying 
claim for the benefit sought.  The Court further held that VA 
must, in the context of a claim to reopen, look at the basis of 
the denial in the prior decision and provide a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  The Veteran was 
not provided notice that complies with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran will be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009) and the Court's 
decision in Kent, as above, with respect 
to the issue of whether new and material 
evidence has been received to reopen a 
claim for special adaptive housing or a 
special home adaptation grant.  Apart from 
any other requirements applicable under 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2009), the RO/AMC will advise 
the Veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish entitlement 
to the underlying claim for the benefits 
sought.  In doing so, the RO/AMC will 
advise the Veteran of the element or 
elements required to establish special 
adaptive housing or a special home 
adaptation grant that were found to be 
insufficient in the previous denial.

2.  The RO/AMC will request that C.V.D., 
M.D., the VA physician who provided the 
October 2007 opinion referred to above, 
review the claims files and provide a 
written statement giving the basis of this 
opinion.  Dr. D. will identify and explain 
the medical basis or bases for any opinion 
provided, with identification of the 
evidence of record.  If Dr. D. is unable to 
render an opinion without resort to 
speculation, this should be noted and 
explained.  If Dr. D. cannot so opine 
without resort to speculation, the RO/AMC 
will attempt to clarify whether there is 
evidence that must be obtained in order to 
render the opinion non-speculative and to 
obtain such evidence.  The report prepared 
must be typed and added to the claims 
files.  

If Dr. D. is unavailable, the RO/AMC will 
obtain an opinion from another appropriate 
health care provider on whether the 
Veteran's testicular cancer is causally 
related to the Veteran's military service, 
to include exposure to hazardous chemicals.  
If it is concluded by Dr. D. or another 
health care provider that a VA examination 
is necessary in order to provide a reasoned 
opinion on this issue, an examination will 
be obtained.

3.  After the above has been completed, the 
RO/AMC should review the claims files and 
ensure that the foregoing development 
actions has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Thereafter, the RO/AMC will consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for service 
connection for testicular cancer, as well 
as the related issues of SMC for anatomical 
loss of a creative organ, for automobile 
and adaptive equipment or adaptive 
equipment only, for benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
testicular cancer, and for entitlement to 
benefits under the provisions of 
38 U.S.C.A. § 1151 for polyneuropathy of 
the extremities.  The RO/AMC will also 
adjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim for special adaptive housing 
or a special home adaptation grant.  If any 
of the benefits sought on appeal remains 
denied, the Veteran and his representative 
will be provided a supplemental statement 
of the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
each issue currently on appeal.  An 
appropriate period of time will be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



